Title: To Thomas Jefferson from Pseudonym: "A Demoerue", 17 April 1805
From: Pseudonym: “A Demoerue”
To: Jefferson, Thomas


                  
                     
                        17 Apr 1805
                     
                  
                  Mun anum fir Aeminor monon ex in espe fir mon et contra asume jour in datu foromonoso fallalin discordiv Ramativon desto Ces morid et mon et munda. Rebuble arc nos for these: Tontuficul Romana—Rex Roberties 3d in de anno domino 1403.
                  Ex in animanu for this datu ferme informa alluse Justus.
                  Let the Liso of Carters hill decipher this if he can, If he does then and not till then is he fit to fit out gun Boats and know the effects they can produce
                  Dry docks good things—never get wet saving plank are for the good of the people—Sly dog do not mind them—Resign at the end of this 4 years with Grace
                  
                     A Demoerue 
                     
                  
               